FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-4 and 6-19 are pending.  Claims 4, 7, 8 and 16-19 are withdrawn as being drawn to a non-elected invention/species in the Office Action filed on June 29, 2021.  Claims 1-3, 6 and 9-15 are up for examination.

Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
Applicant argues that in claim 9 of the present application, the cover is openably disposed at the air inlet, and the ozone-removing unit penetrates through the cover and communicates with the processing space. That is, the ozone-removing unit is disposed at the air inlet.  In Garner, as shown in Figure 3, the blower system 7, which is deemed to be equivalent to the ozone-removing unit by the Examiner, is disposed at the outlet, and used to introduce the gas to be treated from the inlet to outlet. The blower system 7 is connected to the nozzle 9 to discharge the gas to outside. Further, Garner fails to disclose and teach that the blower system 7 may have the function of decomposing ozone. As a result, the blower system 7 cannot be equivalent to the ozone-removing unit in claim 9 of the present application. In addition, the blower system 7 is disposed at the outlet, and located in the housing. As a result, people skilled in the art have no motivation to dispose the blower system 7 at the inlet and outside the chamber 12.

	The Examiner would first respectfully note that Garner in paragraph 40 discloses that the air can flow through path “a” or path “b”, wherein during path “b” air flows through, “a de-ozonation zone 7 (and presumably with the that may include a plenum 8 and is introduced into the environment via the nozzles 9…”  Thus, at the very least, blower (7) with plenum (8) and nozzle (9) can reasonably be construed as part of an ozone removing unit.
	Further, the following is displayed in order to clarify the Examiner’s interpretation of Garner with respect to the inlet, cover, and ozone removing unit.

    PNG
    media_image1.png
    573
    868
    media_image1.png
    Greyscale
 
	As shown above, Garner discloses a cover, openably disposed at the air inlet; and an ozone-removing unit, penetrating through the cover and communicating with the processing space.
	Therefore, this response is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garner (U.S. Publication No. 2010/0178196) in view of Benedek et al. (U.S. Publication No. 2018/0264160).
Garner discloses an air purifier, comprising: 
A housing (21), having a sidewall and a bottom surface to define a processing space (Figure 3), wherein an upper end of the housing has an air inlet (17) and the sidewall has a closable air outlet (paragraph 54) as shown in Figure 3; 
A sterilization and ozone-generating unit (paragraph 32), disposed in the processing space (Figures 2 & 3); 
A physical HEPA (concerning claim 10) filter (paragraph 38), disposed in the processing space (Figure 3);
A cover, which is the top surface of the housing (21), disposed at the air inlet (Figure 3); and 
An ozone-removing unit (7), penetrating through the cover (i.e. top surface of housing 21) and communicating with the processing space (Figure 3) as set forth in paragraph 40.
Garner does not appear to disclose that the cover is openable.  Nonetheless, The Manual of Patent Examining Procedures specifically discloses that, “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that 
Garner does not appear to disclose that the filter extends along the sidewall and surrounds the sterilization and ozone-generating unit.  However Benedek, which is relied upon as set forth above, discloses that the filter extends along the sidewall, and surrounds the sterilization and ozone-generating unit (Figures 51 & 53; paragraph 294) in order to ensure that all the air that has been treated by the UV light is filtered by said physical filter (paragraph 295).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to extend the filter along the sidewall of Garner to surround the sterilization and ozone-generating unit in order to ensure that all the air that has been treated by the UV light is filtered by said physical filter as exemplified by Benedek.

Regarding claim 11, Garner does not appear to disclose that the sterilization and ozone-generating unit comprises a UVC device.  Nonetheless, Benedek also discloses that the sterilization and ozone-generating unit comprises a UVC device (paragraphs 72-75) because UV light at 185 nm will actively produce ozone to destroy contaminants, and UV light at 254 nm will actively destroy the ozone that may be harmful to the exterior atmosphere (paragraphs 72-75).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize UVC as one or more of the UV devices in Garner because UV light at 185 nm will 

Concerning claim 12, Garner also discloses that the sterilization and ozone- generating unit comprises a sterilization device (2) and an ozone-generating device (6) separated from each other as shown in Figure 3.

With respect to claims 13 and 15, Garner further discloses that the ozone-removing unit comprises: an ozone-removing element (paragraph 45); 
A first pipe (9), penetrating through the cover (Figure 3) to communicate with the processing space and the ozone-removing element (Figure 3); 
An air pump (paragraph 40); and 
A second pipe (8), communicating with the ozone-removing element (paragraph 45) and the air pump as set forth in paragraph 40.
Concerning claim 15 only, while Garner discloses that the ozone removing element is disposed just prior to the pipe (Figure 3), the reference does not appear to disclose that the ozone removing element (32) is disposed in the pipe.  However, in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), the courts held that where the only difference between the prior art and the claimed invention was a rearrangement of parts that did not modify the function or operation of the apparatus was deemed to be held unpatentable (See MPEP 2144.04).  Accordingly, the claimed arrangement of ozone removing element being disposed in the pipe is considered to be not patentably distinct from the disclosed reference of Garner. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Garner (U.S. Publication No. 2010/0178196) in view of Benedek et al. (U.S. Publication No. 2018/0264160) as applied to claim 9 above, and further in view of Inaba et al. (U.S. Publication No. 2005/0123455).
Garner is relied upon as set forth above.  While Garner continues to disclose that the ozone removing unit comprises an ozone-removing element (paragraph 45), and a pipe (9) communicating with the processing space and the air pump Figure 3, the reference does not appear to disclose that the pipe is composed of an ozone-removing element.  Inaba discloses an air purifier with an ozone removing element and a pipe communicating with ozone and the exterior atmosphere (abstract).  The reference continues to disclose that the pipe is composed of an ozone-removing element in order to create a more compact ozone removing element to reduce the amount of parts of said purifier (paragraph 42).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to compose the pipe of Garner with the ozone removing element in order to create a more compact ozone removing element to reduce the amount of parts of said purifier as exemplified by Inaba.

Allowable Subject Matter
Claims 1-3 and 6 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KEVIN JOYNER/Primary Examiner, Art Unit 1799